Citation Nr: 0720068	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  04-40 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for disability due to administration of supplemental 
potassium conducted at a VA medical facility.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for dental trauma.

6.  Entitlement to service connection for a disability 
manifested by bleeding ulcers, blood clots, and torn 
esophagus.

7.  Entitlement to service connection for loss of the left 
lung due to cancer as a result of asbestos exposure.

8.  Entitlement to service connection for bilateral pes 
planus.

9.  Entitlement to service connection for a right forearm 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from August 1954 to December 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
October 2003, a statement of the case was issued in October 
2004, and a substantive appeal was received in November 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With regard to the service connection issues on appeal in 
this case, the Board observes that the veteran submitted a 
statement in October 2003 indicating that he received 
treatment at the Oklahoma City VA Medical Center in 1960; the 
veteran further indicated that he was told that all records 
at the Oklahoma City facility from prior to 1970 had been 
destroyed.  The RO initiated a search for all records 
pertaining to the veteran at the Oklahoma City VA facility 
from 1960 through 1970.  In May 2004, the RO was notified by 
the Oklahoma City facility that the veteran's records were 
transferred to the VA facility in Big Springs, Texas in 
January 1984.  In turn, the VA facility in Big Springs, Texas 
was requested to determine the availability of the records.  
Specifically, the March 2004 correspondence associated with 
the records search indicates that the VA facility in Big 
Springs, Texas was to determine if the pre-1970 VA treatment 
records from Oklahoma City were in the veteran's file, were 
retired, or no longer exist.  In the event that the records 
were retired, it was requested that the records be recalled 
to be associated with the record in this case.

A July 2004 form shows that a determination was made that the 
sought treatment records were not found in the veteran's 
medical records, but there is no indication as to whether the 
records may be retired to an archive nor is it specifically 
determined that the records are unobtainable or non-existent.  
Given the proximity of the treatment in question to the 
veteran's separation from service, the sought records may be 
highly relevant to many of the issues in this appeal.  The 
July 2004 form does not present a clear indication that all 
reasonable avenues for pursuing these records have been 
pursued or whether the records may be stored in retired 
archives; there is no determination that the records do not 
exist or that further efforts would prove futile.  38 C.F.R. 
§ 3.159; 38 U.S.C.A. § 5103A.  Thus, the Board believes that 
another attempt to locate the records must be performed with 
formal documentation of the steps taken to locate the 
records; a formal determination should be documented as to 
whether further efforts to obtain the records would be 
futile.

Furthermore, the Board observes that one of the issues on 
appeal involves the veteran's contention that he lost a lung 
due to lung cancer as a result of in-service exposure to 
asbestos.  Veterans Benefits Administration (VBA) 
Adjudication Procedure Manual M21-1MR (M21-1MR), Part IV, 
Subpart ii, Chapter 2, Section C, para. 9 (December 13, 2005) 
(rescinding the previously applicable VBA Adjudication 
Procedure Manual M21-1, Part VI, para. 7.21) notes that that 
inhalation of asbestos fibers can produce fibrosis and 
tumors, that the most common disease is interstitial 
pulmonary fibrosis (asbestosis), and that the fibers may also 
produce various other cancers and tumors particularly in the 
chest and throat.  See M21-1MR, Part IV, Subpart ii, Chapter 
2, Section C, para. 9; see also Ennis v. Brown, 4 Vet.App. 
523 (1993).  It is noted that persons with asbestos exposure 
have an increased incidence of various cancers including 
cancers of the lung, bronchus, larynx, and pharynx.  It is 
also noted that the latency period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of the disease, that an asbestos-
related disease can develop from brief exposure to asbestos, 
and that there is a prevalence of asbestos-related disease 
among shipyard workers since asbestos was used extensively in 
military ship construction.  M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C, para. 9.

The VBA Manual guidelines "direct that the raters develop 
the record; ascertain whether there is evidence of exposure 
before, during, or after service; and determine whether the 
disease is related to the putative exposure."  Dyment v. 
West, 13 Vet.App. 141 (1999); see also Nolen v. West, 12 
Vet.App. 347 (1999); VAOGCPREC 4-2000."  Review of the 
claims file leads the Board to conclude that the required 
development has not been accomplished in this case.  There 
does not appear to be any development of evidence of exposure 
before, during, or after service, nor has there been a VA 
examination with etiology opinion.  Such additional 
development is necessary before the Board may properly 
proceed with appellate review. 

With regard to the issue of entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for disability due to 
potassium replacement conducted at a VA medical facility, the 
Board believes that a medical examination with an opinion is 
required for proper appellate review.  The veteran claims 
that he received potassium supplementation orally in an 
undiluted form which may have damaged blood vessels and 
otherwise caused internal damage and disability.  The record 
does reflect that in October 2002 the veteran was provided 
with supplemental potassium which included potassium 
administered orally.  In May 2003, the veteran was treated 
for symptoms involving internal bleeding and diagnosed with 
esophageal tear and, eventually, Mallory-Weiss syndrome.  The 
records indicate that the veteran was advised to stop 
ingesting aspirin, spicy food, coffee, and tea, but no clear 
statement is made as to any medical determination of what 
caused the veteran's symptoms.  As there is no medical 
evidence of record addressing the question of the most likely 
etiology of the veteran's claimed disability, a medical 
examination with such an etiology opinion is necessary for 
proper appellate review of the claim.

Finally, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet.App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, 19 Vet.App. 473 (2006).  As this matter 
involves claims of entitlement to service-connection and a 
claim of entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151, and as the claim is being remanded for further 
development, the Board finds it reasonable to give additional 
notice to expressly comply with the Dingess/Hartman decision.


Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The veteran 
should be furnished with an appropriate 
VCAA letter in accordance with the 
guidance of the recent Dingess/Hartman 
decision that VCAA notice requirements 
apply to all five elements of a service 
connection claim.

2.  The RO must take all procedurally 
appropriate actions to make another 
attempt to obtain the veteran's VA 
treatment records pertaining to treatment 
at Oklahoma City from 1960.  Specifically, 
it should be determined if the records may 
have been retired; if so, efforts to 
locate and obtain such records should be 
documented.  If the records cannot be 
obtained, there must be clear 
documentation of a formal finding that the 
records do not exist or that further 
efforts to obtain the records would prove 
futile.  38 C.F.R. § 3.159; 38 U.S.C.A. 
§ 5103A.

3.  After completion of the above, the 
veteran should be scheduled for an 
appropriate VA examination to ascertain 
the relationship, if any, between the 
veteran's claimed lung cancer and his 
service.  It is imperative that the claims 
file be made available to and be reviewed 
by the examiner in connection with the 
examination.  Any medically indicated 
special tests or studies should be 
accomplished.  After reviewing the claims 
file and examining the veteran, the 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
the veteran's claimed lung cancer was 
causally related to the veteran's service, 
to include as due to any asbestos exposure 
during service.

4.  The veteran should be afforded an 
examination by an appropriate VA physician 
for the purpose of determining whether the 
veteran has any current disability that is 
etiologically related to the documented 
administration of potassium at a VA 
medical facility in October 2002.  The 
claims file should be made available to 
the examiner for review in connection with 
the examination.  After examination of the 
veteran and review of the claims file, the 
examiner is to express an opinion as to:

a)  Is there is a 50 percent 
probability or greater that the veteran 
incurred a chronic disability or 
suffered additional disability as a 
result of his being administered 
potassium during VA treatment?  If so, 
please describe the degree of 
additional disability. 

b)  If additional disability did result 
from the treatment, the examiner should 
offer an opinion as to whether the 
proximate cause of any such disability 
or aggravation was the result of either 
(i) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part 
of the VA facility care or medical 
treatment or (ii) an event not 
reasonably foreseeable.  A complete 
rationale for the opinion expressed 
should be provided.

5.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If any claim still on appeal 
remains denied, then the RO should furnish 
the veteran and his representative with a 
supplemental statement of the case, and 
afford a reasonable opportunity for 
response before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



